256 S.W.3d 219 (2008)
STATE of Missouri, Respondent,
v.
Clinton BAGLEY, Appellant.
No. WD 68399.
Missouri Court of Appeals, Western District.
July 1, 2008.
Kenneth C. Hensley, Raymore, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Shaun Mackelprang and Cory Lee Atkins, Office of Attorney General, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., Presiding Judge, THOMAS H. NEWTON, Judge, and RONALD R. HOLLIGER, Presiding Judge.

ORDER
PER CURIAM.
Clinton Bagley appeals his conviction, following a jury trial, for driving while intoxicated. Bagley complains that the trial court erred in denying his motion for mistrial. We find no abuse of discretion. As a formal published opinion would have no precedential value, the parties have been provided with a memorandum explaining the reasoning of the court, and the judgment of conviction is affirmed pursuant to Rule 30.25(b).